DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 10  in the reply filed on 10/29/2021 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang (US 2012/0258459 A1; “Huang”).

a fluid exchange module (¶¶204 – 211) comprising a corresponding microfluidic channel (e.g., first flow chamber 501; ¶225; figure 5) and an array of island structures (filter comprising pillars 505; ¶238; figures 5 and 13) in the microfluidic channel, the array of island structures being arranged in one or more rows that extend along a longitudinal direction of the microfluidic channel, each island structure in a row being spaced apart from an adjacent island structure in the row to form an opening, wherein the array of island structures in the fluid exchange module is configured and arranged to shift portions of fluid through the opening between adjacent island structures within a row to a first side of the array, leaving a remaining portion of the fluid on a second opposite side of the array; and
a particle concentration module (¶¶190 and 256), fluidly coupled to the fluid exchange module (multiple filter modules can be connected in series; ¶¶239 – 252).
Since the microfluidic device structure is the same as claimed, it is considered suitable for, and capable of, giving rise to inertial forces that focus particles contained within the fluid to concentrate the particles within a portion of the fluid. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 2, Huang teaches the microfluidic device of claim 1, wherein a fluid input of the particle concentration module is fluidly coupled to a first fluid exchange output of the fluid exchange module (e.g., filter modules can be connected in series; ¶244).
Regarding claim 3, Huang teaches the microfluidic device of claim 1, wherein the first fluid exchange output is fluidly coupled to the first side of the array, and the fluid exchange module further comprises a second fluid exchange output fluidly coupled to the second opposite side of the array (e.g., filter modules can be connected in series; ¶244).
Regarding claim 4, Huang teaches the microfluidic device of claim 1, the microfluidic device further comprising a first fluid input port and a second fluid input port, wherein the fluid exchange module is configured and arranged to receive in the microfluidic channel a first fluid 
Regarding claim 5, Huang teaches the microfluidic device of claim 1, wherein the particle concentration module (¶¶190 and 256) comprises a corresponding microfluidic channel and an array of island structures, each island structure in the array of island structures being spaced apart from an adjacent island structure in the array of island structures to form an opening (¶242; figures 16A and 16B). Since the microfluidic device structure is the same as claimed, it is considered suitable for, and capable of, giving rise to inertial forces that focus particles contained within the fluid along one or more streamlines on a second opposite side of the array of island structures.
Regarding claim 6, Huang teaches the microfluidic device of claim 1, wherein the fluid exchange module and the particle concentration module are each defined in a common substrate (e.g., figures 24E and 24F).
Regarding claim 7, Huang teaches the microfluidic device of claim 6, wherein the common substrate is substantially circular (e.g., figure 24E).
Regarding claim 8, Huang teaches the microfluidic device of claim 1, wherein a width of the microfluidic channel is substantially constant along the longitudinal direction (e.g., first flow chamber 501; ¶225; figure 5).
Regarding claim 9, Huang teaches the microfluidic device of claim 1, wherein a cross-sectional area of gaps between islands in the array of island structure increases along the longitudinal direction, the cross-sectional area of each gap in the array being defined along a plane that is transverse to fluid flow through the gap (e.g., the cross-sectional area of the spacing 
Regarding claim 10, Huang teaches the microfluidic device of claim 1, wherein the particles have an average hydraulic diameter of between 1 micrometer and 100 micrometers (e.g., blood cell types; ¶¶2, 74, 186 and 248). This claim is considered to be a statement of intended use, and is not given patentable weight to the apparatus claim. This claim recitation dose not further limit or define the claimed microfluidic apparatus structure itself.
Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. These claims are drawn to an apparatus statutory class of invention. This claim does not further limit or define the claimed apparatus structure itself. The applicant is advised that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”   Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” (see MPEP § 2115).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796